OPINION
{¶ 1} Petitioner-appellant Frederick E. Johnson appeals from the denial of his petition.
 {¶ 2} for a writ of habeas corpus, filed in the Montgomery County Common Pleas Court.
 {¶ 3} Johnson, who has filed his brief pro se, has not set forth assignments of error pursuant to App. R. 16(A)(3), but it is apparent from his brief that Johnson is contending that the Ohio Adult Parole Authority has erred in its determination of the time or times when he is eligible for parole consideration, and that the trial court erred in rejecting his petition for a writ of habeas corpus.
 {¶ 4} Johnson is incarcerated in the Southern Ohio Correctional Facility, located in Scioto County. The trial court, in denying his petition, not only found that there was no merit to his petition, but also that it lacked jurisdiction to consider the petition.
 {¶ 5} R.C. 2725.03 provides that: "If a person restrained of his liberty is an inmate of a state * * * correctional institution, * * * no court or judge other than the courts or judges of the county in which the institution is located has jurisdiction to issue or determine a writ of habeas corpus for his production or discharge."
 {¶ 6} Because we agree with the trial court and the respondent that the Montgomery County Common Pleas Court lacked jurisdiction to consider Johnson's petition, the judgment of the trial court denying Johnson's petition is Affirmed.
Brogan and Donovan, JJ., concur.